Citation Nr: 1735964	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for a left hip condition.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include whether a separate rating is warranted for residual headaches.

6.  Entitlement to service connection for facial scarring, to include scarring of the left upper lip and cheek.

7.  Entitlement to service connection for a right ear injury, to include a perforated eardrum.

8.  Entitlement to service connection for a rib injury.

9.  Entitlement to service connection for a left knee condition.

10.  Entitlement to service connection for a low back condition.

11.  Entitlement to service connection for a kidney injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2002 to August 2002 and December 2003 to March 2005, along with periods in the National Guard.  This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal now resides with the RO in St. Petersburg, Florida.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in Palm Beach, Florida.  A transcript of that hearing is associated with the claims file.  

The Board acknowledges that the Veteran filed an increased rating claim for posttraumatic stress disorder that was denied in a December 2015 rating decision.  The RO issued a Statement of the Case in September 2016.  However, the Veteran did not submit a substantive appeal, VA Form 9, to formalize an appeal of the issue.  As such, the Board has determined that the issue is not before it at this time.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Holland v. Gober, 10 Vet. App. 433 (1997).

The Board has combined the Veteran's claims for service connection for a TBI and headaches because the record indicates that his headaches may be associated with his TBI.  Additionally, the Board has combined the claims for scarring of the left upper lip and left upper cheek as they are in close proximity and share the same claimed causation.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issues of a left hip condition, residuals of a traumatic brain injury with associated migraine headaches, scars of the left upper lip and left upper cheek, a right ear injury, a left knee condition, and a low back condition addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2017 hearing, the Veteran requested that the claims for entitlement to service connection for gastroesophageal reflux disease, a sleep disorder, a rib injury, and a kidney injury be withdrawn.

2.  The Veteran has no current diagnosis of hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for gastroesophageal reflux disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a rib injury have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a kidney injury have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

In May 2017, the Veteran conveyed his wish at a videoconference hearing to withdraw his appeal as to the issues of entitlement to service connection for gastroesophageal reflux disease, a sleep disorder, a rib injury, and a kidney injury.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Therefore, the Board finds that the criteria for withdrawal of an appeal for the issues of service connection for gastroesophageal reflux disease, a sleep disorder, a rib injury, and a kidney injury are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

Service Connection

The Veteran is seeking entitlement to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Based on the evidence of record, the Veteran's claim for service connection for bilateral hearing loss is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  Specifically, there is no evidence that the Veteran has ever been diagnosed hearing loss severe enough to be considered a disability for VA purposes.  

At a VA audiology examination in July 2010, the Veteran stated that he has a gradual onset of hearing loss since service.  

On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
5
10
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner concluded that no hearing loss was present.  As none of the auditory thresholds met or exceeded the 40 decibel threshold, none of the frequencies were 26 decibels of higher, and the word recognition scores were not less than 94 percent, the Board agrees with this conclusion. 

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for bilateral hearing loss.  The evidence does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from symptoms that may approximate hearing loss, he is not competent to provide a medical opinion diagnosing that disability for VA disability purposes.  Such medical diagnoses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4. 
 
Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed hearing loss to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issues of entitlement to service connection for gastroesophageal reflux disease, a sleep disorder, a rib injury, and a kidney injury are dismissed without prejudice.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran has filed claims for service connection with regards to a left hip condition, traumatic brain injury with associated migraine headaches, scars of the left upper lip and left upper cheek, a right ear injury, a left knee condition, and a low back condition.  As detailed in his original claim, he asserts that his disabilities are due to explosion trauma caused by an improvised explosive device (IED).  During his May 2017 hearing, he clarified that his knee and hip disabilities are due to a vehicle accident in service when his Humvee rear-ended another Humvee while he was standing in the turret.  He also denied that his disabilities are related to his National Guard service.

Initially, the Board notes VA is unable to locate the Veteran's service treatment records.  Although the Veteran submitted 8 pages of records in May 2010, the records do not cover his active duty service.  In June 2010, VA made a formal finding on the unavailability of service treatment records.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran is in receipt of the Purple Heart.  Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b) for combat veterans.  Section 1154(b) aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  His combat experience and exposure to IED explosions already forms the basis as the stressor for his service-connected posttraumatic stress disorder.  After taking into consideration the Veteran's combat status, his credible statements regarding his military service, and the unavailability of his service treatment records, the Board finds that he was wounded by IED explosions and was involved in a vehicle crash during service.  For the purposes of detailing the etiology of his disabilities, the Board encourages the Veteran to produce additional evidence regarding IED explosions or the traffic accident.  Such information could come in the form of formal incident reports or statements by fellow veterans.

The Board notes that the Veteran has not been afforded a VA examination to determine if he has a left hip condition, traumatic brain injury with associated migraine headaches, scars of the left upper lip and left upper cheek, a right ear injury, a left knee condition, and a low back condition and, if he does, what the etiology of those disabilities are.  Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded VA examination to determine whether he currently has the above-named disabilities and the etiology of such disabilities to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in West Palm Beach since June 2017, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Although the Board has already conceded that the Veteran was the victim of IED explosions and a car crash during service, additional information regarding the events may be helpful in determining the etiology of his claims on appeal.  Therefore, ask the Veteran if he has any additional evidence regarding the IED explosions or the traffic crash.  Such information could come in the form of formal incident reports or statements by fellow veterans.  

3.  The Veteran should be scheduled for VA examinations to address his claimed disabilities.  All opinions must be accompanied by an explanation.  If the examiner opines that the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  In making their determinations, the examiners should be aware that the Veteran's complete service treatment records are unavailable.  

(a)  Schedule the Veteran for a VA examination to determine the nature and etiology of his right ear injury.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right ear injury is etiologically related to his military service.  

(b)  Schedule the Veteran for a VA examination to determine the nature and etiology of his left hip and left knee conditions.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's left hip and left knee conditions are etiologically related to his military service.  

The full range of motion testing must be performed.  If practicable, the left hip and left knee should be tested in:
* Active motion;
* Passive motion;
* Weightbearing;
* Non-weightbearing; and, if possible,  
* With the range of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

(c)  Schedule the Veteran for a VA scar examination to determine the nature and etiology of his facial scarring, to include scars of the left upper lip and left upper cheek.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's scars of the left upper lip and left upper cheek are etiologically related to his military service.  

(d)  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's low back condition is etiologically related to his military service.  

The full range of motion testing must be performed.  The back should be tested in:
* Active motion;
* Passive motion;
* Weightbearing; and
* Non-weightbearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

(e)  Schedule the Veteran for a VA TBI examination to determine the nature and etiology of his claimed condition.  The examination must be performed by an examiner with appropriate expertise, such as a neurologist.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran experienced a TBI in service and if so, what residual disabilities, to include migraine headaches, have resulted.  In making their determination, the examiner should consider the Veteran's exposure to IED explosions and vehicular accident.  

4.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claims for service connection for a left hip condition, traumatic brain injury with associated migraine headaches, scars of the left upper lip and cheek, a right ear injury, a left knee condition, and a low back condition.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


